Citation Nr: 0511629	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-34 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1977.  This appeal arises from a February 2003 rating 
decision of the Department of Veterans Affairs (VA), Reno, 
Nevada, regional office (RO).  

In January 2005, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Reno, Nevada.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she has post-traumatic stress 
disorder as a result of inservice stressors, specifically 
sexual harassment and assault by a Master Sergeant (whose 
full name and Social Security number are identified in the 
veteran's testimony at the hearing before the undersigned) at 
Holloman Air Force Base (AFB) in New Mexico from January 1975 
until approximately June 1977, and subsequent threatening 
telephone calls from this sergeant.  She testified that the 
sergeant was discharged from the Air Force following an 
investigation by the Inspector General at Holloman AFB.  The 
Board is of the opinion that the veteran's personnel records 
and records pertaining to the investigation of this sergeant 
should be obtained and associated with the claims folder.  

The claims folder contains private medical records showing 
diagnoses of post-traumatic stress disorder, panic disorder, 
dysthymia, and anxiety.  These medical records note that the 
veteran reported a history of sexual abuse by her father and 
first husband.  The veteran has not been provided with a VA 
psychiatric examination. 

Service connection for post-traumatic stress disorder 
generally requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Following a review of the record, the Board finds that there 
is an additional duty to assist the veteran with the 
development of her claim for service connection for post-
traumatic stress disorder.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, regarding personal 
assault. M21-1 notes that:  "Personal assault is an event of 
human design that threatens or inflicts harm.  Examples of 
this are rape, physical assault, domestic battering, robbery, 
mugging, and stalking."  M21-1, Part III, 5.14c. M21-1 
identifies alternative sources for developing evidence of 
personal assault, including private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3) (2004); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in post-
traumatic stress disorder personal assault cases).

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The RO should obtain the complete 
personnel records of the veteran.  All 
records obtained should be associated with 
the claims folder.  

2.  The RO should attempt to obtain 
records of any investigation by the 
Inspector General of Holloman AFB in 1977 
of the sergeant that the veteran has 
accused of assault.  The RO should first 
contact the Inspector General's office, 
and if no records are available there, 
then attempt to obtain the records from 
any other source identified by the IG's 
office.  All attempts to obtain these 
records should be fully documented in the 
claims folder, and all records obtained 
should be associated with the claims 
folder.

3.  The veteran should be afforded the 
opportunity to identify potential 
alternative sources of information to 
verify the claimed physical assault as set 
forth in M21-1, part III, 5.14(c).  She 
should be informed that these alternative 
sources could include, but are not limited 
to, private medical records; civilian 
police reports; reports from crisis 
intervention centers; testimonials from 
family members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  
If official service records or 
alternative records discussed in M21-1, 
Part III, Sec. 5.14c corroborate the 
appellant's allegations of stressors 
occurring, the RO should specify that 
information.  The RO should also 
indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could 
possibly indicate the occurrence of one 
or more of the alleged in-service 
stressors and if so should decide 
whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include post-traumatic stress 
disorder.  If the benefit requested on 
appeal is not granted, the RO should issue 
a Supplemental Statement of the Case, 
which must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
advised that failure to report for a scheduled examination 
may result in an adverse outcome.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




